—Order, Family Court, New York County (Sheldon Rand, J.), entered on or about April 24, 2000, which denied appellant’s motion to hold respondent New York State Office of Children and Family Services (OCFS) in civil contempt of court for disobeying the terms of a dispositional order dated November 12, 1999, unanimously affirmed, without costs.
The dispositional order directed that appellant be placed in the custody of respondent OCFS, with initial placement to be with Pius XII, a non-secure facility. Inasmuch as appellant was placed with Pius XII, his subsequent transfer to a limited secure facility, due to the imminent revocation of Pius XII’s license, did not violate the order (Family Ct Act § 353.3 [4]). Moreover, inasmuch as the limited secure facility chosen by OCFS is located relatively close to appellant’s home and affords him an opportunity, pending good behavior, to be placed on community supervision sooner than in other OCFS facilities, appellant has not been prejudiced by the transfer. Concur — Nardelli, J. P., Williams, Ellerin, Lerner and Saxe, JJ.